DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-16, 21-24, 28, and 31-33 are cancelled.  Claims 17-20, 26, 27, and 30 are amended.  Claims 34 and 35 are newly added.  Claims 17-20, 25-27, 30, 34, and 35 are now pending.

Response to Arguments
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph enablement rejection of claims 17-20, 22-27, and 29-32 in section 7 of the previous Office Action are withdrawn in view of the amendments to claim 17.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph written description rejection of claims 17-20, 22-27, and 29-32 in section 8 of the previous Office Action are maintained despite the amendments to claim 17.  Applicants argue that paragraph [0063] provides written description support for the amended claim limitations (the Office assumed Applicant meant [0064]).  The Office does not see how the cited passage of [0064] (or any other passage within the disclosure as originally filed) provides written description support for querying limitation.  For example, a search of meal sample size in the specification yields three hits in an amended claim set (i.e. not the original claim set) and one additional citation at [0108] which discusses patient data entry of meals including serving sizes.  No discussion of a query to find previous meals of comparable sizes were noted.  The Office requests additional supporting arguments.  
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph written description rejection of claims 17-20, 22-27, and 29-32 in section 9 of the previous Office Action are withdrawn in view of the amendments to claim 17.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph written description rejection of claims 17-20, 22-27, and 29-32 in section 10 of the previous Office Action are withdrawn in view of the amendments to claim 17.
The 35 U.S.C. § 101 rejection of claims 17-20, 22-27, and 29-33 are withdrawn as to the cancelled claims, but maintained otherwise despite the amendment to the claim.   In an attempt to overcome the rejection by amending in view of the Office’s suggestion, a limitation was added to the end of claim 17 whereby the transmission of the insulin bolus calculation to the insulin delivery device is “for insulin delivery to the user.”  However, this intended use limitation is not an actual programmed instruction that the processor uses.  The Office suggests amending to state that the instruction causes the processor to perform a step of insulin delivery based on the customized bolus calculation or the like.  The claim may alternatively include an additional display function for user confirmation as noted in new claims 34 and 35. 
Applicant’s arguments, see pg. 9, 3rd paragraph under section IV, filed 10/6/2021, with respect to claim 17 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of claim 17 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 25-27, 30, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 17 to include a querying step starting at line 19.   Applicant also includes a limitation where the customized estimated insulin bolus amount is based on “the current user glucose concentration compared to at least the stored past meal data.”  The Office could not find written description support for this step in the disclosure as originally filed.  Claims 34 and 35 include these same limitations and are rejected for the same reason as well. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  Claims 17-20, 25-27, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept and/or mental activity.  The Office interpreted the customizing step as either a mathematical concept and/or mental activity as it could amount to just performing calculations on paper or looking up data from a resource.  The additional intended use limitation associated with the transmission limitation (“for insulin delivery to the user”) did not actually limit the instructions performed by the processor (i.e. it was not a 

The following references are provided for Applicant’s benefit:
Spurlin (US 2007/0040449)
Tolle (US 2007/0060869)

Conclusion
Claims 17-20, 25-27, 30, 34, and 35 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/               Examiner, Art Unit 3791           
                                                                                                                                                                              /JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791